FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D16-5692
                 _____________________________

STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY,

    Appellant,

    v.

JENNIFER ANN HAWKINSON and
BRIAN REYNOLDS PETERS,

    Appellees.
                 _____________________________


On appeal from the Circuit Court for Duval County.
Tyrie W. Boyer, Judge.

                        January 2, 2018


PER CURIAM.

      State Farm Mutual Automobile Insurance Company appeals
the partial final judgment entered in favor of Appellee Jennifer
Ann Hawkinson in her suit for uninsured motorist (UM) benefits
under her parents’ insurance policy. 1 The policy provided UM



    1 The partial final judgment is appealable even though Ms.
Hawkinson’s claims against the alleged tortfeasor, Appellee Brian
Reynolds Peters, remain pending in the trial court because the
judgment resolves all of her claims—except an abated bad faith
coverage to the parents’ relatives and it defined “relative” to
include a related person who “resides primarily” with the parents,
as well as the parents’ “unmarried and unemancipated child away
at school.” The trial court determined that Ms. Hawkinson met
the definition of “relative” because, at the time of the accident for
which she was seeking UM benefits, she was unmarried,
unemancipated, and away at college.             Although there was
conflicting evidence that reasonably could have supported a
contrary finding regarding Ms. Hawkinson’s emancipation status,
we are constrained to affirm because the finding made by the trial
court is supported by competent substantial evidence. See Bonich
v. State Farm Mut. Auto Ins. Co., 996 So. 2d 942, 944 (Fla. 2d DCA
2008) (“While the question being litigated was the legal question
of coverage, that question turned on the resolution of disputed
issues of fact concerning [the insured’s child’s] residence. The trial
court held an evidentiary hearing to resolve those disputed issues
of fact, and it then reached a legal conclusion on coverage based on
its findings of fact. We review the trial court's findings of fact in a
declaratory judgment action to determine whether they are
supported by competent, substantial evidence.”). And, based on
this disposition, we need not address the propriety of the trial
court’s alternative determination that Ms. Hawkinson met the
policy’s definition of relative because she still “reside[d] primarily”
with her parents despite significant indicia that she had moved out
for good.

      AFFIRMED.

  WETHERELL, RAY, and WINOKUR, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________



claim—against State Farm. See Fla. R. App. P. 9.110(k); Fridman
v. Safeco Ins. Co. of Ill., 185 So. 3d 1214, 1227-28 (Fla. 2016).

                                  2
Rhonda B. Boggess and Gina P. Grimsley of Taylor, Day, Grimm
& Boyd, Jacksonville, for Appellant.

William A. Bald, Benjamin E. Richard, and Lee T. Griffin of Pajcic
& Pajcic, P.A., Jacksonville, for Appellee Jennifer Ann Hawkinson.

No appearance for Brian Reynolds Peters, Appellee.




                                3